This cause having been submitted to the Court upon petition of counsel for appellants for an order reducing the amount of the supersedeas bond in this cause fixed by one of the Judges of the Eleventh Judicial Circuit, and the Court having heard counsel for the respective parties and having considered the order of the Circuit Judge fixing the terms and conditions of the supersedeas bond herein, it is now considered and ordered by the Court that the conditions of such supersedeas bond as prescribed by the Circuit Judge is hereby approved, but it is further ordered by the Court that the amount of such supersedeas bond required by the Circuit Judge, to-wit: $13,500.00 be and the same is hereby reduced to the amount of $5,000.00, all of which is directed to be certified immediately to the Court below.
WHITFIELD, P. J., and BROWN, and BUFORD, J. J., concur.